Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/9/2022 has been entered.

Claims 33-39 and 42-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claims 1-3, 6, 10-15, 17, 19-31, 40, 41 and 62-66 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 40, 41, 62 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication date December 9, 2010) in view of Hill et al. (US 3,950,546; publication date April 13, 1976).
Applicant’s Invention
Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+ where that microbe is selected from E.coli. 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Metge et al. teaches Blue clay from Oregon, having a pyrite content of about 10%, effective against the growth of E. coli [0021], [Table 4].  Pyrite can range from 3-10% of the clay [0023].  Bacterial growth in dialysis tubes were treated with a clay suspension [0090].  The clays include Fe3+ [0085].  The particle size of clays is less than 2 um [0047].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Metge et al. do not teach methods of treating pigs.  Metge et al. also does not teach aluminum in the clay ranges from 1-15% or that the Fe3+ ranges from 1-5% of the clay.  It is for this reason that Hill et al. is joined.
Hill et al. teach a dietary supplement added to feed (orally) and sprinkled in their environment to protect baby pigs from scouring (column 1, lines 30-39).  Minerals include iron in amounts of 3.5-8% of the mixture (column 1, lines 65-67).  Preferred clays comprise 15-50% aluminum silicate (column 2, lines 1-10).  Although not specifically taught, the formulations will additionally aid in other properties such as the control of influenza and growth since the supplements improve cleanliness and aid in protecting baby pigs so they are able to flourish (column 1, lines 22-27).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Metge and Hill are both drawn to the use of antimicrobial clays to control microbes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge and Hill et al. to include the treatment of pigs with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. as dietary supplements that aid in protecting pigs from scouring.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge and Hill et al. to include iron in a range of 3.5-8% and aluminum at a range of 15% with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. to preferably comprise aluminum silicate and minerals, such as iron.  


Claims 1-3, 6, 10-13, 17, 19, 25, 27-29, 31, 63, 65 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication date December 9, 2010) in view of Hill et al. (US 3,950,546; publication date April 13, 1976) in further view of Rowe (US 6,468,964; publication date October 22, 2002).
Applicant’s Invention
Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Metge et al. teaches Blue clay from Oregon, having a pyrite content of about 10%, effective against the growth of E. coli [0021], [Table 4].  Pyrite can range from 3-10% of the clay [0023].  Bacterial growth in dialysis tubes were treated with a clay suspension [0090].  The clays include Fe3+ [0085].  The particle size of clays is less than 2 um [0047].  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Metge et al. do not teach methods of controlling microbes without disrupting gut microflora.  Metge et al. also does not teach aluminum in the clay ranges from 1-15% or that the Fe3+ ranges from 1-5% of the clay.  It is for this reason that Hill et al. and Rowe are joined.
Hill et al. teach a dietary supplement added to feed (orally) and sprinkled in their environment to protect baby pigs from scouring (column 1, lines 30-39).  Minerals include iron in amounts of 3.5-8% of the mixture (column 1, lines 65-67).  Preferred clays comprise 15-50% aluminum silicate (column 2, lines 1-10).  Although not specifically taught, the formulations will additionally aid in other properties such as the control of influenza and growth since the supplements improve cleanliness and aid in protecting baby pigs so they are able to flourish (column 1, lines 22-27).
Rowe teach methods of treating acidic gut syndrome by administering to said animal an effective amount of an active capable of preventing and controlling acid and endotoxin accumulation in the gastrointestinal tract (abstract).  Preserving the gastrointestinal microflora by treating acidic gut syndrome involving reducing fermentable substrates in the intestine is a preferred method of treatment (column 2, line 48 through column 3, line 20).  The preferred active used includes clay preparations (column 3, lines 64-67).  The clays aid in slowing digestion which allows the normal digestive process to occur by reducing the amount of fermentable substrate passing in the gut (column 5, lines 29-33).  The dose of the clay ranges from between 0.5-100 g/kg of feed (column 8, lines 41-49).  Other actives such as antibiotics are known to disrupt gut bacteria and cause stomach ulcers in pigs and sheep, however the actives taught by Rowe only reduce acid accumulation, not the proliferation of gut microflora (column 22, lines 1-26).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Metge, Hill and Rowe are both drawn to the use of antimicrobial clays to control microbes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge, Hill et al. and Rowe to include the treatment of pigs with clays without disrupting gut microflora with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. and Rowe as dietary supplements that aid in protecting pigs and Rowe teaches that clays aid in preventing acidic gut syndrome, which causes ulcers in pigs by reducing fermentable substrates passing in the digestive tract.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge, Hill and Rowe to include iron in the range of 3.5-8% and aluminum at a range of 15% with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. to preferably comprise aluminum silicate and minerals, such as iron.  


Claims 14, 15, 20-24, 26 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication date December 9, 2010) in view of Hill et al. (US 3,950,546; publication date April 13, 1976) in view of Rowe (US 6,468,964; publication date October 22, 2002) in further view of Darlington et al. (US 2010/0272769).
Applicant’s Invention
Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Metge et al., Hill et al. and Rowe are addressed above.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Metge et al., Hill and Rowe do not teach the particles range from 20-200 microns and the amount of clay is 0.1-0.5% of the feed composition.  Also, Metge et al., Hill and Rowe do not teach that the rate of administration is 3-10 grams per animal per day or 0.05-5 grams/lb body weight for the treatment of chicken.  It is for this reason that Darlington et al. is joined.
Darlington et al. teach layered phyllosilicates useful for adsorbing and inactivating viruses in the gastrointestinal tract of animals (abstract).  Animals include pigs and chickens [0024].  Darlington et al. teach the phyllosilicate material is administered in a concentration of 0.1-20% (w/v) [0185].  The clay includes aluminum, pyrite and iron [0080].  The particle size preferably ranges from 5-74 microns [0083].  Formulations are administered daily in a range of 0.001-200mg/kg/day [0173].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Metge et al., Hill, Rowe and Darlington are all drawn to the use of antimicrobial clays.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe and Darlington to include the treatment of chickens with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Darlington et al. because clays are taught as dietary supplements that aid in protecting chickens from the spread of disease.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe and Darlington to include particles in the range of 5-74 microns with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Darlington et al. because clays of this range are taught to have this preferred particle size for treating animals orally.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe and Darlington to include the amount of clay in a range of 0.1-0.5% of the feed and the daily dosage of 0.001-200mg/kg with a reasonable expectation of success because Darlington teaches this is a proper range of administration.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617